DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Invention I (claims 1-12 and 18-20) in the reply filed on 05/11/2022 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-12, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (U.S 2021/0028145 A1).
As to claim 1, Yu et al. disclose in Fig. 2I an integrated circuit (IC) package, comprising: a first die (a first die may be a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) having a first power delivery network (“connector” 124) on the first die (a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) (Fig. 2I, para. [0017], [0019], [0039], [0041]); a second die (a second die may be a second “die” 122 of the “plurality of dies” 122, that is adjacent to and underneath a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) having a second power delivery network (“micro-bumps” 122a of the second “die” 122, Fig. 2I) on the second die (a second “die” 122 of the “plurality of dies” 122, that is adjacent to and underneath a top “die” 122, in Fig. 2I), in which the first die (a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) is stacked on the second die (a second “die” 122 of the “plurality of dies” 122, that is adjacent to and underneath a top “die” 122, Fig. 2I) (Fig. 2I, para. [0017]); and a plurality of package voltage regulators (“dies” 170 may be “integrated voltage regulator (IVR) dies”, para. [0022]) integrated with and coupled to the first die (a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) and/or the second die (a second “die” 122 of the “plurality of dies” 122, that is adjacent to and underneath a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) within a package core (“package structure” 100) of the integrated circuit package (“semiconductor package” 10I) (Fig. 2I, para. [0022], [0035]). 
As to claim 2, as applied to claim 1 above, Yu et al. disclose in Fig. 2I all claimed limitations including the IC package (Fig. 2I) in which a front-side surface (bottom surface) of the first die (a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) is directly bonded to a front-side surface (top surface) of the second die (a second “die” 122 of the “plurality of dies” 122, that is adjacent to and underneath a top “die” 122, Fig. 2I) (see Fig. 2I).
As to claim 3, as applied to claim 1 above, Yu et al. disclose in Fig. 2I all claimed limitations including the IC package (Fig. 2I) in which a backside surface (bottom surface) of the first die (a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) is directly bonded to a back-side surface (top surface) of the second die (a second “die” 122 of the “plurality of dies” 122, that is adjacent to and underneath a top “die” 122, Fig. 2I) (Fig. 2I).
As to claim 5, as applied to claim 1 above, Yu et al. disclose in Fig. 2I all claimed limitations including the IC package (Fig. 2I) in which the first die (a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) includes a front-side surface (bottom surface) and a backside surface (top surface), opposite the front-side surface (bottom surface), the backside surface (top surface) of the first die (a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) on a front-side surface (bottom surface) of the first power delivery network (“connector” 124) (Fig. 2I); and in which the second die (a second “die” 122 of the “plurality of dies” 122, that is adjacent to and underneath a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) includes a front-side surface (top surface) on the front-side surface (bottom surface) of the first die (a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) and a backside surface (bottom surface) on a front-side surface (top surface) of the second power delivery network (“micro-bumps” 122a of the second “die” 122, Fig. 2I), the second power delivery network being (“micro-bumps” 122a of the second “die” 122, Fig. 2I) distal from the first power delivery network (“connector” 124) (see Fig. 2I).  
As to claim 6, as applied to claims 1 and 5 above, Yu et al. disclose in Fig. 2I all claimed limitations including the IC package (Fig. 2I) further comprising: a first redistribution layer (RDL) (“a redistribution layer structure” 140) coupled to a backside surface (top surface) of the first power delivery network (“connector” 124) (see Fig. 2I, para. [0016]); and a second redistribution layer (RDL) {a bottom/third “die” 122 of the “plurality of dies” 122 may function as a second redistribution layer because it has conductive “through vias” 122b, Fig. 2I, para. [0017]} coupled to a backside surface (bottom surface) of the second power delivery network (122a of second “die” 122), the second RDL being distal from the first RDL (“a redistribution layer structure” 140) (see Fig. 2I, para. [0017], [0017]).
As to claim 7, as applied to claims 1 and 5 above, Yu et al. disclose in Fig. 2I all claimed limitations including the IC package (Fig. 2I) further comprising: a first package substrate (“redistribution layer structure” 190) coupled to a backside surface (top surface) of the first power delivery network (“connector” 124) through first contact bumps (“conductive pillars” 160) (Fig. 2I, para. [0016], [0025]); and a second package substrate (a second package substrate may be a bottom-most die 122 of the stacked dies 122, Fig. 2I) coupled to a backside surface (back surface) of the second power delivery network (“micro-bumps” 122a of the second “die” 122, Fig. 2I) through second contact bumps (see bumps 122a directly on the top of the bottom-most “die” 122 of the stacked “dies” 122, Fig. 2I), the second package substrate (a second package substrate may be a bottom-most die 122 of the stacked dies 122, Fig. 2I) being distal from the first package substrate (“redistribution layer structure” 190) (see Fig. 2I, para. [0017], [0025]).
As to claim 8, as applied to claims 1, 5 and 7 above, Yu et al. disclose in Fig. 2I all claimed limitations including the IC package (Fig. 2I), in which the plurality of package voltage regulators (“dies” 170 may be “integrated voltage regulator (IVR) dies”, para. [0022]) are coupled between the first package substrate (“redistribution layer structure” 190) and the second package substrate (a second package substrate may be a bottom-most die 122 of the stacked dies 122, Fig. 2I) and coupled to the first die (a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) and/or the second die (a second “die” 122 of the “plurality of dies” 122, that is adjacent to and underneath a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) through the first contact bumps (“conductive pillars” 160) and/or the second contact bumps (see bumps 122a directly on the top of the bottom-most “die” 122 of the stacked “dies” 122, Fig. 2I). 
As to claim 9, as applied to claims 1, 5 and 7 above, Yu et al. disclose in Fig. 2I all claimed limitations including the IC package (Fig. 2I) further comprising a memory die (a memory die may be from one of a second stacked “dies” 122 as shown in Fig. 2I) coupled to the first package substrate (“redistribution layer structure” 190) through first package bumps (“conductive pillars” 160) (Fig. 2I, para. [0016], [0025]).
As to claim 11, as applied to claim 1 above, Yu et al. disclose in Fig. 2I all claimed limitations including the IC package (Fig. 2I) further comprising: a first redistribution layer (RDL) (“a redistribution layer structure” 140) coupled to a front-side surface (top surface) of the first die (a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) (Fig. 2I, para. [0016], [0019]); and a second redistribution layer (RDL) {a bottom/third “die” 122 of the “plurality of dies” 122 may function as a second redistribution layer because it has conductive “through vias” 122b, Fig. 2I, para. [0017]} coupled to a front-side surface (bottom surface) of the second die (a second “die” 122 of the “plurality of dies” 122, that is adjacent to and underneath a top “die” 122 of the “plurality of dies” 122, in Fig. 2I), the second RDL {a bottom/third “die” 122 of the “plurality of dies” 122 may function as a second redistribution layer because it has conductive “through vias” 122b, Fig. 2I, para. [0017]} being distal from the first RDL (“a redistribution layer structure” 140) (see Fig. 2I).
As to claim 12, as applied to claim 1 above, Yu et al. disclose in Fig. 2I all claimed limitations including the IC package (Fig. 2I) further comprising: a first package substrate (“redistribution layer structure” 190) coupled to a front-side surface (top surface) of the first die (a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) through first contact bumps (“conductive pillars” 160); and a second package substrate (a second package substrate may be a bottom-most die 122 of the stacked dies 122, Fig. 2I) coupled to a front-side surface (bottom surface) of the second die (a second “die” 122 of the “plurality of dies” 122, that is adjacent to and underneath a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) through second contact bumps (see bumps 122a directly on the top of the bottom-most “die” 122 of the stacked “dies” 122, Fig. 2I), the second package substrate (a second package substrate may be a bottom-most die 122 of the stacked dies 122, Fig. 2I) being distal from the first package substrate (“redistribution layer structure” 190) (see Fig. 2I).
As to claim 18, Yu et al. disclose in Fig. 2I an integrated circuit (IC) package, comprising: a first die (a first die may be a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) having a first power delivery network (“connector” 124) on the first die (a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) (Fig. 2I, para. [0017], [0019], [0039], [0041]); a second die (a second die may be a second “die” 122 of the “plurality of dies” 122, that is adjacent to and underneath a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) having a second power delivery network (“micro-bumps” 122a of the second “die” 122, Fig. 2I) on the second die (a second “die” 122 of the “plurality of dies” 122, that is adjacent to and underneath a top “die” 122, in Fig. 2I), in which the first die (a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) is stacked on the second die (a second “die” 122 of the “plurality of dies” 122, that is adjacent to and underneath a top “die” 122, Fig. 2I) (Fig. 2I, para. [0017]); and means for regulating voltage (“dies” 170 may be “integrated voltage regulator (IVR) dies”, para. [0022]) integrated with and coupled to the first die (a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) and/or the second die (a second “die” 122 of the “plurality of dies” 122, that is adjacent to and underneath a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) within a package core (“package structure” 100) of the integrated circuit package (“semiconductor package” 10I) (Fig. 2I, para. [0022], [0035]).
As to claim 19, as applied to claim 18 above, Yu et al. disclose in Fig. 2I all claimed limitations including the IC package (Fig. 2I) in which a front-side surface (bottom surface) of the first die (a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) is directly bonded to a front-side surface (top surface) of the second die (a second “die” 122 of the “plurality of dies” 122, that is adjacent to and underneath a top “die” 122, Fig. 2I) (see Fig. 2I).
As to claim 20, as applied to claim 18 above, Yu et al. disclose in Fig. 2I all claimed limitations including the IC package (Fig. 2I) in which a backside surface (bottom surface) of the first die (a top “die” 122 of the “plurality of dies” 122, in Fig. 2I) is directly bonded to a back-side surface (top surface) of the second die (a second “die” 122 of the “plurality of dies” 122, that is adjacent to and underneath a top “die” 122, Fig. 2I) (Fig. 2I).


As to claims 1 and 4, Yu et al. disclose in Fig. 2I an integrated circuit (IC) package, comprising: a first die (“dies” 116b, Fig. 2I) having a first power delivery network {comprising “micro-bumps (not shown)” of “dies” 116b, Fig. 2I, para.[0036]} on the first die (“dies” 116b, Fig. 2I) (Fig. 2I, para. [0036]); a second die (“die” 116a, in Fig. 2I) having a second power delivery network (comprising “micro-bumps (not shown)” of “dies” 116a, Fig. 2I, para.[0036]} on the second die (“die” 116a, in Fig. 2I), in which the first die (“dies” 116b, Fig. 2I) is stacked on the second die (“die” 116a, in Fig. 2I) (Fig. 2I, para. [0036]); and a plurality of package voltage regulators (“dies” 170 may be “integrated voltage regulator (IVR) dies”, para. [0022]) integrated with and coupled to the first die (“dies” 116b, Fig. 2I) and/or the second die (“die” 116a, in Fig. 2I) within a package core (“package structure” 100) of the integrated circuit package  (“semiconductor package” 10I) (Fig. 2I, para. [0022], [0035], [0036]); the IC package (Fig. 2I) further comprising a plurality of passive devices {“additional die” 116f may be “an IPD die”/(an integrated passive device die), para. [0038]} integrated with the plurality of package voltage regulators (“dies” 170 may be “integrated voltage regulator (IVR) dies”, para. [0022]) within the package core (“package structure” 100) placed around a perimeter of the first die (“dies” 116b, Fig. 2I) and the second die (“die” 116a, in Fig. 2I) (see Fig. 2I, para. [0038]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S 2021/0028145 A1) in view of Yu et al. (U.S 2021/0066254 A1).
As to claim 10, as applied to claims 1, 5 and 7 above, Yu et al. disclose in Fig. 2I all claimed limitations except for conductive core balls coupled between the first package substrate and the second package substrate.
Yu et al. (U.S 2021/0066254 A1) disclose in Fig. 17 a package having conductive core balls (“conductive terminals” 670) coupled between the first package substrate (“substrate” 610) and the second package substrate (“redistribution layer” 512) (Fig. 17, para. [0105], [0112]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify reference of Yu et al. (U.S 2021/0028145 A1) by having conductive core balls coupled between the first package substrate and the second package substrate as taught by Yu et al. (U.S 2021/0066254 A1) in order to improve mechanical bonding stability between the first and second package substrates.

     Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        June 2, 2022